UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-1015



In re:   CATHERINE DENISE RANDOLPH,



                Petitioner.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-mc-00369)


Submitted:   February 16, 2017              Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judges, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine Denise Randolph appeals the district court’s order

returning her complaint because it was not in compliance with the

prefiling injunction.   We have reviewed the record and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                          DISMISSED




                                 2